DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 5 November 2021 has been reconsidered in view of applicant’s remarks (see page 5 of the remarks filed 18 May 2022).
The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 8, 9, 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. publication no. 2005/0242132 (Morini) in view of U.S. patent no. 1,989,714 (Statham) and in view of U.S. publication no. 2006/0249545 (Ramsey).
With regard to claim 1, Morini discloses a container (tube 1) having an upper end portion (1c), a body portion (1a) extending away from the upper end portion (Figs. 1-3) and having a sidewall (unlabeled, forming the body 1a) and a lower end portion (unlabeled bottom portion of body portion 1a, see Figs. 1-3), a cap portion (3) attached with a hinge (4) to the upper end portion (Figs. 1-3), the cap having an open position (Fig. 1) and a closed position (Fig. 2), the cap covering an opening (2) when in the closed position, the body portion, upper end portion and cap portion all in one piece (Figs 1-3, at least paragraphs [0001], [0021]).  Morini also discloses the container has a sidewall having a first thickness near the upper portion that is thicker than a second thickness near a lower end portion (paragraph [0022]).
Morini fails to disclose a valve.
However, Statham teaches a similar collapsible tube as Morini and including a valve (slit 6) held in the interior of the container (Fig. 1) by a flange (shoulder 4) engaging an upper surface of the valve (see Fig. 1) and a retention feature (washer 5). 
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the valve of Statham to the container of Morini in order to provide controlled dispensing (inherent in the use of a valve) and/or to prevent foreign contaminants from entering the container when the cap is opened, and/or to extrude the contents of the container in a strip.  Further, if the valve of Statham were added to the interior of Morini, as is taught by Statham, the valve would be covered by the cap of Morini when the cap is closed and uncovered by the cap when the cap is moved to the open position.  
Morini further discloses an opening (2), as does Statham, with Statham further disclosing the valve located over the opening (respectively Fig. 1; Fig. 3).  It follows that, with the obvious modification of Morini to include the valve of Statham, as discussed above, the valve would be positioned over the opening of Morini.
Morini further discloses the container having a closed lower end portion (paragraphs [0002], [0003], [0016]).
Morini further discloses the container having a closed lower end portion by heat sealing (paragraphs [0002], [0003], [0016]).
Since Morini fails to disclose a valve, as noted above, Morini also fails to disclose a valve retention feature that is a protrusion, as well as a valve retaining ring that holds the valve onto the container, and the protrusion engages the retaining ring.
However, Statham discloses a valve retaining ring (washer 5) holds the valve. Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included the valve retention ring of Statham in the device of Morini, in order to retain the valve added thereto, as also taught by Statham.
Morini as modified by Statham discloses all of the recited features of claim 1, as discussed above, including a retention feature (washer 5 of Statham), but fails to disclose a retention feature that is a protrusion to hold the valve or for engaging the valve retaining ring.  
Ramsey teaches a retaining ring (16) holds a valve (Fig. 3, paragraph [0023]).
Further, Ramsey teaches a valve (1) in a container that is held therein by a protrusion (bead 22, Fig. 3) that engages the valve retaining ring (Fig. 3, paragraph [0023]).  
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the protrusion retention feature of Ramsey to the device of Morini as modified by Statham in order to more securely retain the valve in place (Ramsey, paragraph [0023]).

With regard to claim 8, which depends from claim 1, Statham discloses the valve retaining ring (washer 5) holds the valve, and is separate from the valve (Fig. 1).

With regard to claim 9, which depends from claim 1, Morini as modified by Statham discloses all of the recited features, as discussed above, with the exception of the valve being molded onto the retention ring.  However, Ramsey discloses the valve is molded onto the retaining ring (paragraph [0023]).  Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to mold the valve of Statham to the washer of Statham, as taught by Ramsey, in order to ease assembly of the valve into the container by requiring insertion of a single piece instead of two pieces, or to utilize the valve of Ramsey in place of the valve of Statham, as an obvious substitution of one known valve element for another known valve element, with the expected results that the substituted valve element would function as a valve to open and close to control flow.

	With regard to claims 21 and 22, which depend from claim 1, Morini as modified by Statham discloses all of the recited features, as discussed above, with the exception of the valve having an inverted dome shape when the valve is closed and the valve is deflected outward when the valve is open and the cap portion includes a projection, the valve deflects outward when the valve is open, the projection limits the outward deflection of the valve when the cap is closed.
However, Ramsey discloses a valve having an inverted dome shape when the valve is closed (see dome shaped valve head 15 in Figs. 1-3) and the valve is deflected outward when the valve is open (per paragraph [0002] of Ramsey, a person having ordinary skill in the art understands how these self-closing valves function by deflecting to an open position in response to pressure applied thereto by contents of a container) and the cap portion includes a projection (unlabeled central portion of lid surrounded by projection 51 in Figs. 1-3, see annotated Fig. below), the valve deflects outward when the valve is open (per paragraph [0002] of Ramsey, a person having ordinary skill in the art understands how these self-closing valves function by deflecting to an open position in response to pressure applied thereto by contents of a container), the projection limits the outward deflection of the valve when the cap is closed (see Figs. 1-3)

    PNG
    media_image1.png
    601
    675
    media_image1.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the valve structure and cap structure of Ramsey in place of the valve of Statham, as an obvious substitution of one known valve element for another known valve element, with the expected results that the substituted valve element would function as a valve to open and close to control flow, and to provide a cap structure that prevents leaking (Ramsey paragraph [0019]).

With regard to claim 23, which respectively depends from claim 1, Morini as modified by Statham discloses all of the recited features, as discussed above, with the exception of 
Morini as modified by Statham discloses all of the recited features of claim 1, as discussed above, including a retention feature (washer 5 of Statham), but fails to disclose a retention feature that is a protrusion to hold the valve or for engaging the valve retaining ring and includes a second protrusion and a notch is located between the protrusion and the second protrusion.  
Ramsey teaches a retaining ring (16) holds a valve (Fig. 3, paragraph [0023]).
Further, Ramsey teaches a valve (1) in a container that is held therein by a protrusion (bead 22, Fig. 3) that engages the valve retaining ring (Fig. 3, paragraph [0023]).  Ramsey also teaches a second protrusion and a notch located between the protrusion and the second protrusion (see annotated Fig. 3 below).


    PNG
    media_image2.png
    537
    650
    media_image2.png
    Greyscale


Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the protrusion retention feature of Ramsey to the device of Morini as modified by Statham in order to more securely retain the valve in place (Ramsey, paragraph [0023]).

Claims 11-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. publication no. 2005/0242132 (Morini) in view of U.S. patent no. 1,989,714 (Statham) and U.S. publication no. 2007/0215571 (Trude).
With regard to claims 11 and 12, Morini discloses a container (tube 1) having an upper end portion (1c), a body portion (1a) extending away from the upper end portion (Figs. 1-3) and having a sidewall (unlabeled, forming the body 1a) and a lower end portion (unlabeled bottom portion of body portion 1a, see Figs. 1-3), a cap portion (3) attached with a hinge (4) to the upper end portion (Figs. 1-3), the cap having an open position (Fig. 1) and a closed position (Fig. 2), the cap covering an opening (2) when in the closed position, the body portion, upper end portion and cap portion all in one piece (Figs 1-3, at least paragraphs [0001], [0021]).  Morini also discloses the container has a sidewall having a first thickness near the upper portion that is thicker than a second thickness near a lower end portion (paragraph [0022]).
Morini fails to disclose a valve.
However, Statham teaches a similar collapsible tube as Morini and including a valve (slit 6) held in the interior of the container (Fig. 1) by a flange (shoulder 4) engaging an upper surface of the valve (see Fig. 1) and a retention feature (washer 5). 
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the valve of Statham to the container of Morini in order to provide controlled dispensing (inherent in the use of a valve) and/or to prevent foreign contaminants from entering the container when the cap is opened, and/or to extrude the contents of the container in a strip.  Further, if the valve of Statham were added to the interior of Morini, as is taught by Statham, the valve would be covered by the cap of Morini when the cap is closed and uncovered by the cap when the cap is moved to the open position.  
Morini as modified by Statham discloses all of the recited features of claim 11, as discussed in detail above, with the exception of a notch included on the lower end portion.
However, the use of notches on the lower end of containers is notoriously old and well-known in the art, as taught at least by Trude (notch 134, Fig. 1B).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have added a notch to the container of Morini as modified by Statham, for example, to act as a label lug (Trude, paragraph [0029]).

With regard to claim 13, which depends from claim 11, Morini discloses an opening (2), as does Statham, with Statham further disclosing the valve located over the opening (respectively Fig. 1; Fig. 3).  It follows that, with the obvious modification of Morini to include the valve of Statham, as discussed above, the valve would be positioned over the opening of Morini.

With regard to claim 15, which depends from claim 11, Since Morini fails to disclose a valve, as noted above, Morini also fails to disclose a valve retaining ring that holds the valve onto the container.
However, Statham discloses a valve retaining ring (washer 5) holds the valve. Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included the valve retention ring of Statham in the device of Morini, in order to retain the valve added thereto, as also taught by Statham.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. publication no. 2005/0242132 (Morini) in view of U.S. patent no. 1,989,714 (Statham) and U.S. publication no. 2007/0215571 (Trude), as applied to claim 11 above, and further in view of U.S. publication no. 2006/0249545 (Ramsey).
With regard to claim 14, which depends from claim 11, Morini as modified by Statham and Trude discloses all of the recited features of claim 11, as discussed above, including a retention feature (washer 5 of Statham), but fails to disclose a retention feature that is a protrusion to hold the valve or for engaging the valve retaining ring.  
Ramsey teaches a retaining ring (16) holds a valve (Fig. 3, paragraph [0023]).
Further, Ramsey teaches a valve (1) in a container that is held therein by a protrusion (bead 22, Fig. 3) that engages the valve retaining ring (Fig. 3, paragraph [0023]).  
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the protrusion retention feature of Ramsey to the device of Morini as modified by Statham and Trude in order to more securely retain the valve in place (Ramsey, paragraph [0023]).

Claims 16, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. publication no. 2005/0242132 (Morini) in view of U.S. patent no. 1,989,714 (Statham), and U.S. publication no. 2006/0201904 (Comeau et al.).
With regard to claim 16, Morini discloses a container (tube 1) having an upper end portion (1c), a body portion (1a) extending away from the upper end portion (Figs. 1-3) and having a sidewall (unlabeled, forming the body 1a) and a lower end portion (unlabeled bottom portion of body portion 1a, see Figs. 1-3), a cap portion (3) attached with a hinge (4) to the upper end portion (Figs. 1-3), the cap having an open position (Fig. 1) and a closed position (Fig. 2), the cap covering an opening (2) when in the closed position, the body portion, upper end portion and cap portion all in one piece (Figs 1-3, at least paragraphs [0001], [0021]).  
Morini fails to disclose a valve.
However, Statham teaches a similar collapsible tube as Morini and including a valve (slit 6) held in the interior of the container (Fig. 1) by a flange (shoulder 4) engaging an upper surface of the valve (see Fig. 1) and a retention feature (washer 5). 
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the valve of Statham to the container of Morini in order to provide controlled dispensing (inherent in the use of a valve) and/or to prevent foreign contaminants from entering the container when the cap is opened, and/or to extrude the contents of the container in a strip.  Further, if the valve of Statham were added to the interior of Morini, as is taught by Statham, the valve would be covered by the cap of Morini when the cap is closed and uncovered by the cap when the cap is moved to the open position.  
Morini as modified by Statham discloses all of the recited features of claim 16, as discussed in detail above, with the exception of a tamper evident feature in the form of a band.
However, the use of such tamper evident bands on container closures is notoriously old and well-known in the art, as taught at least by Comeau (referencing U.S. patent no. 6,152,320, see at least paragraph [0003]).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided a tamper evident band to the device of Morini as modified by Statham, for the well-known purpose of providing an indication of tampering.

With regard to claim 19, which depends from claim 16, since Morini fails to disclose a valve, as noted above, Morini also fails to disclose a valve retaining ring that holds the valve onto the container.
However, Statham discloses a valve retaining ring (washer 5) holds the valve. Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included the valve retention ring of Statham in the device of Morini, in order to retain the valve added thereto, as also taught by Statham.

With regard to claim 20, which depends from claim 16, Morini further discloses the container having a closed lower end portion by heat sealing (paragraphs [0002], [0003], [0016]).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. publication no. 2005/0242132 (Morini) in view of U.S. patent no. 1,989,714 (Statham) and U.S. publication no. 2006/0201904 (Comeau et al.) as applied to claim 16 above, and further in view of U.S. publication no. 2006/0249545 (Ramsey).
With regard to claim 18, which depends from claim 16, Morini as modified by Statham and Comeau disclose all of the recited features, as discussed above in detail, including a retention feature, but fails to disclose that the retention feature is a protrusion.
However, Ramsey teaches a retaining ring (16) holds a valve (Fig. 3, paragraph [0023]).
Further, Ramsey teaches a valve (1) in a container that is held therein by a protrusion (bead 22, Fig. 3) that engages the valve retaining ring (Fig. 3, paragraph [0023]).  
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the protrusion retention feature of Ramsey to the device of Morini as modified by Statham and Comeau in order to more securely retain the valve in place (Ramsey, paragraph [0023]).

Response to Arguments
Applicant's arguments filed 18 May 2022 and 9 August 2022 have been fully considered but they are not persuasive. 
With regard to the discussion of claims 1, 8, and 9 on page 5 of the response filed 9 August 2022:
“There is no suggestion to combine Morini, Statham, and Ramsey.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant’s attention is directed to obviousness rationales provided on pages 4-6 of the Office action mailed 18 November 2021.
“The combination of these references is not operable.”
Applicant has provided no evidence to support this assertion.
“Statham does not disclose a cap portion and does not disclose that the body portion, the upper end portion and the cap portion are one piece.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The one piece construction is already known from the primary reference Morini, so the fact that Statham does not teach a one piece construction does not matter.
“In addition, a one piece construction is not operable for Statham.”
Applicant has provided no evidence for this assertion.  Further, Statham is not being modified to have a one piece construction, rather, the valve from Statham is being added to Morini.
“Furthermore, Ramsey uses a separate screw-on cap.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Again, Morini discloses the one piece construction, so the fact that Ramsey includes a screw-on cap does not matter.
“Ramsey teaches away from a one piece construction. It is not possible to have a one piece construction and a separate screw-on cap. Thus, the combination is not operable.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Ramsey is not being modified, Morini is the structure being modified, and Morini discloses a one piece construction.  Ramsey is not being relied upon for the overall container structure, merely for the valve retention structure, which is immaterial and does not remove the one piece construction of Morini.  Therefore, applicant’s arguments are spurious
“Furthermore, the bead 22 and ring 16 in Ramsey would not be needed in Morini because there is not a valve in Morini.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s argument completely dismisses the evidence establishing the obviousness of adding a valve to Morini, and thus, the argument that Morini does not include a valve is spurious.
“In addition, the bead and ring in Ramsey would be unnecessary in Statham because Statham uses a friction fit for the washer 5.”
Applicant does not address the motivation provided on page 6 of the Office action mailed 18 November 2021.  Specifically, Ramsey teaches a more secure connection. (Ramsey, paragraph [0023]).
“the decision by the PTAB is not controlling in this application because the scope of the claims is very different.”
The decision by the PTAB is informative, and touches upon the same issues, regardless of the scope of the claims.

With regard to the discussion of claims 11-13 and 15 on page 6 of the response filed 9 August 2022:
“Trude uses a two part manufacturing process to form the threads and then form the body. Independent claim 11 requires that "the body portion, the upper end portion and the cap portion are one piece." There is no suggestion to combine the containers made by different manufacturing processes, and in fact, the different processes teach away from the combination. The Office Action states that "only the teaching of the notch of Trude is utilized in the rejection of the claims." (underlining added) (Office Action, page 14). However, the Office Action cannot rely on individual features of a reference if the combination is not operable.”
Applicant has provided no evidence for any of these assertions, and fails to address the rationale for the combination provided on page 8 of the Office action mailed 18 November 2021.  Further, the claimed invention is an apparatus, not a method of making, so it is unclear how the manner of making each container bears on the patentability of the recited apparatus.
“In addition, Comeau does not provide any details concerning the "band." Therefore, it is not possible to determine whether the combination is operable.”
Applicant fails to address the rationale for the combination provided on page 11 of the Office action mailed 18 November 2021.  
With regard to applicant’s assertions about the patentability of new claims 21-23, the features of these claims have been addressed above in the body of the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3799